Campbell, C. J.,
delivered the opinion of the court.
The fatal defect in the case of the appellant is that there is no evidence that he was “goosed” when he killed his victim, and, however effective this strange defense might be if sustained by evidence, it is of no avail in the absence of any such evidence. The complaint about venue is without merit. The instructions are all right.
*347The penitentiary is the proper place for one so easily, and liable to be so frequently, incited by uncontrollable impulse to do violence to one in front of him.

Affirmed.